

Exhibit 10.19.8
OMNIBUS AMENDMENT
This OMNIBUS AMENDMENT (this “Amendment”), dated as of January 31, 2020, is the:
(i) THIRD AMENDMENT TO THE PURCHASE AND SALE AGREEMENT, entered into among
INVENTIV HEALTH CLINICAL, LLC (the “Released Originator”), each of the entities
listed on the signature pages hereto as a Remaining Originator (each, a
“Remaining Originator” and collectively, the “Remaining Originators”), SYNEOS
HEALTH, LLC (f/k/a INC RESEARCH, LLC), in its individual capacity (“Syneos
Health”) and as servicer (in such capacity, the “Servicer”) and SYNEOS HEALTH
RECEIVABLES LLC (the “Buyer”); and
(ii) SEVENTH AMENDMENT TO THE RECEIVABLES FINANCING AGREEMENT, entered into
among SYNEOS HEALTH RECEIVABLES LLC (the “Borrower”), the Servicer and PNC BANK,
NATIONAL ASSOCIATION (“PNC”), as Administrative Agent and as Lender.
Capitalized terms used but not otherwise defined herein (including such terms
used above) have the respective meanings assigned thereto in the applicable
Agreement described below.
BACKGROUND
A. The Remaining Originators, the Released Originator, the Servicer and the
Buyer have entered into a Purchase and Sale Agreement, dated as of June 29, 2018
(as amended, restated, supplemented or otherwise modified through the date
hereof, the “Purchase and Sale Agreement”).
B. The Borrower, the Servicer, the Administrative Agent and the Lender have
entered into a Receivables Financing Agreement, dated as of June 29, 2018 (as
amended, restated, supplemented or otherwise modified through the date hereof,
the “Receivables Financing Agreement” and, together with the Purchase and Sale
Agreement, the “Agreements”).
C. In connection with this Amendment, the Released Originator is being removed
from the Purchase and Sale Agreement as a party thereto in the capacity of an
“Originator”.
D. Concurrently herewith, the Released Originator and Syneos Health are entering
into an assignment agreement, dated as of the date hereof (such agreement, the
“Subject Assignment Agreement”) that will be effective as of January 1, 2020
(such date, the “Subject Assignment Effective Date”) and that will transfer all
or substantially all of the assets of the Released Originator to Syneos Health
(such transfer, the “Subject Assignment”).
E. The parties hereto desire to amend the Agreements as hereinafter set forth.
736072540 18569090

--------------------------------------------------------------------------------



NOW THEREFORE, with the intention of being legally bound hereby, and in
consideration of the mutual undertakings expressed herein, each party to this
Amendment hereby agrees as follows:
SECTION 1.Notice; Consent.
(a) Notice of the Subject Assignment. The Servicer hereby provides notice of the
occurrence of the Subject Assignment, effective as of the Subject Assignment
Effective Date, and requests that each of the parties hereto hereby acknowledges
and consents to the Subject Assignment effective as of the Subject Assignment
Effective Date.
(b) Limited Consent re: Subject Assignment. Subject to the terms and conditions
of this Amendment, including the accuracy of each of the representations and
warranties set forth herein, each of the parties hereto hereby: (i) acknowledges
receipt of the notice set forth in clause (a) above, (ii) consents to the
occurrence of the Subject Assignment effective as of the Subject Assignment
Effective Date and (iii) waives any notice requirement with respect to the
Subject Assignment set forth in the Transaction Documents as a prerequisite or
condition precedent to the effectiveness of the Subject Assignment.
(c) General Limitations. The limited consent set forth in clause (b) above shall
be strictly limited to its terms. Consistent with the foregoing, nothing
contained herein shall be deemed to be a consent to any party to the Transaction
Documents failing to perform its obligations under the Transaction Documents.
Notwithstanding anything to the contrary herein or in the Transaction Documents,
by executing this Amendment, no party hereto is now waiving or consenting to,
nor has it agreed to waive or consent to in the future (i) the modification or
breach of any provision of the Transaction Documents, (ii) any Purchase and Sale
Termination Event, Unmatured Purchase and Sale Termination Event, Event of
Default or Unmatured Event of Default (whether presently or subsequently
existing or arising) or (iii) subject to Section 4 below, any rights, powers or
remedies presently or subsequently available to any of the parties hereto or any
other Person against the Released Originator, any Remaining Originator, the
Borrower or the Servicer under any Agreement, any of the other Transaction
Documents, applicable law or otherwise, relating to any matter other than solely
to the extent expressly consented to herein, each of which rights, powers or
remedies is hereby specifically and expressly reserved and continue.
(d) No Waiver of Indemnification, Etc. Without limiting the generality of the
foregoing and for the avoidance of doubt, but subject to Section 4 below, the
parties hereto are not hereby waiving or releasing, nor have they agreed to
waive or release in the future, any right or claim to indemnification or
reimbursement by, or damages from, the Released Originator, any Remaining
Originator, the Borrower or the Servicer or any other Person under any
Transaction Document, including without limitation, for any liability,
obligation, loss, damage, penalty, judgment, settlement, cost, expense or
disbursement resulting or arising directly or indirectly from the Subject
Assignment.




2






--------------------------------------------------------------------------------



SECTION 2.Amendments to the Purchase and Sale Agreement. The Purchase and Sale
Agreement is hereby amended as follows:
(a) Schedule I to the Purchase and Sale Agreement is hereby replaced in its
entirety with Schedule I attached hereto.
(b) Schedule II to the Purchase and Sale Agreement is hereby replaced in its
entirety with Schedule II attached hereto.
(c) Schedule III to the Purchase and Sale Agreement is hereby replaced in its
entirety with Schedule III attached hereto.
(d) Schedule IV to the Purchase and Sale Agreement is hereby replaced in its
entirety with Schedule IV attached hereto.
SECTION 3.Release of Released Originator. The parties hereto hereby agree that
upon the effectiveness of this Amendment, the Released Originator shall no
longer (a) be party to the Purchase and Sale Agreement or any other Transaction
Document and shall no longer have any obligations or rights thereunder (subject
to Section 4 below, other than such obligations which by their express terms
survive termination of the Purchase and Sale Agreement or such other Transaction
Document, as applicable) and (b) sell any Receivables or Related Rights to the
Buyer pursuant to the Purchase and Sale Agreement or otherwise.
SECTION 4.Delegation and Assumption of Released Originator’s Obligations.
Effective immediately prior to the removal of the Released Originator as party
to the Purchase and Sale Agreement pursuant to Section 3 above, the Released
Originator hereby delegates to each of the Remaining Originators, and each of
the Remaining Originators, jointly and severally, hereby assumes, all of the
Released Originator’s duties, obligations, indemnities and liabilities that have
arisen or accrued prior to the date hereof under the Purchase and Sale Agreement
and each of the other Transaction Documents.
SECTION 5.Termination of Intercompany Loan Agreement. Concurrently with the
effectiveness of this Amendment, the Released Originator and the Buyer hereby
terminate that certain Intercompany Loan Agreement entered into between the
Released Originator and the Buyer in connection with the Purchase and Sale
Agreement (such agreement, the “Released Originator Loan Agreement”). The
Released Originator hereby acknowledges and agrees that as of the date hereof,
all the Buyer’s outstanding obligations (including, without limitation, any
payment obligations) under the Released Originator Loan Agreement have been
finally and fully paid and performed.
SECTION 6.Acknowledgement and Agreement.
(a) Each of the parties hereto hereby acknowledges and agrees that each of the
Receivables and Related Rights heretofore sold, transferred or assigned by the
Released Originator to the Buyer pursuant to the Purchase and Sale Agreement
shall remain property of the Buyer and that the Buyer is not selling,
transferring or assigning any such property to the


3






--------------------------------------------------------------------------------



Released Originator in connection with this Amendment. Additionally, each of the
Released Originator and Syneos Health acknowledges and agrees that no
Receivables or Related Rights are being sold, transferred or assigned by the
Released Originator to Syneos Health in connection with the Subject Assignment.
(b) Each of the parties hereto hereby acknowledges and agrees that for purpose
of determining whether a Receivable constitutes an “Eligible Receivable” as
defined in the Receivables Financing Agreement, each Receivable heretofore
originated by the Released Originator shall be deemed to have been originated by
Syneos Health and no Receivable shall fail to constitute an “Eligible
Receivable” solely as a result of it having been originated by the Released
Originator.
SECTION 7.Representations and Warranties. Each Remaining Originator, the
Released Originator, the Buyer, the Borrower, and the Servicer hereby represents
and warrants to each of the parties hereto as of the date hereof as follows:
(a) Representations and Warranties. The representations and warranties made by
it in the Agreements and each of the other Transaction Documents to which it is
a party are true and correct as of the date hereof.
(b) Enforceability. The execution and delivery by it of this Amendment, and the
performance of its obligations under this Amendment, the Agreements (as amended
hereby) and the other Transaction Documents to which it is a party are within
its organizational powers and have been duly authorized by all necessary action
on its part, and this Amendment, each of the Agreements (as amended hereby) and
the other Transaction Documents to which it is a party are (assuming due
authorization and execution by the other parties thereto) its valid and legally
binding obligations, enforceable in accordance with their terms, except (i) as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) as such enforceability may be limited by
general principles of equity, regardless of whether such enforceability is
considered in a proceeding in equity or at law.
(c) No Event of Default. No Purchase and Sale Termination Event, Unmatured
Purchase and Sale Termination Event, Event of Default or Unmatured Event of
Default has occurred and is continuing, or would occur as a result of this
Amendment or the transactions contemplated hereby.
SECTION 8.Effect of Amendment; Ratification. All provisions of the Agreements
and the other Transaction Documents, as expressly amended and modified by this
Amendment, shall remain in full force and effect. After this Amendment becomes
effective, all references in the Purchase and Sale Agreement (or in any other
Transaction Document) to “this Agreement”, “hereof”, “herein” or words of
similar effect referring to the Purchase and Sale Agreement shall be deemed to
be references to the Purchase and Sale Agreement as amended by this Amendment.
After this Amendment becomes effective, all references in the Receivables
Financing Agreement (or in any other Transaction Document) to “this Agreement”,
“hereof”, “herein” or words of similar effect referring to the Receivables
Financing Agreement shall be deemed to be references


4






--------------------------------------------------------------------------------



to the Receivables Financing Agreement as amended by this Amendment. This
Amendment shall not be deemed, either expressly or impliedly, to waive, amend or
supplement any provision of any Agreement other than as set forth herein. Each
Agreement, as amended by this Amendment, is hereby ratified and confirmed in all
respects.
SECTION 9.Effectiveness. This Amendment shall become effective as of the date
hereof, subject to the conditions precedent that the Administrative Agent shall
have received the following:
(a) counterparts of this Amendment executed by each of the parties hereto; and
(b) the Subject Assignment Agreement.
SECTION 10.Severability. Any provisions of this Amendment which are prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
SECTION 11.Transaction Document. This Amendment shall be a Transaction Document
for purposes of the Agreements.
SECTION 12.Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart hereof by facsimile or other
electronic means shall be equally effective as delivery of an originally
executed counterpart.
SECTION 13.GOVERNING LAW AND JURISDICTION.
(a) THIS AMENDMENT, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES HERETO, SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER CONFLICTS OF LAW PROVISIONS
THEREOF).
(b) EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO (I) WITH RESPECT TO THE
BORROWER, THE BUYER, THE RELEASED ORIGINATOR, THE REMAINING ORIGINATORS AND THE
SERVICER, THE EXCLUSIVE JURISDICTION, AND (II) WITH RESPECT TO EACH OF THE OTHER
PARTIES HERETO, THE NON-EXCLUSIVE JURISDICTION, IN EACH CASE, OF ANY NEW YORK
STATE OR FEDERAL COURT SITTING IN NEW YORK CITY, NEW YORK IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT, AND EACH PARTY HERETO
HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING (I) IF BROUGHT BY THE


5






--------------------------------------------------------------------------------



BORROWER, THE BUYER, THE SERVICER, THE RELEASED ORIGINATOR, ANY REMAINING
ORIGINATOR OR ANY AFFILIATE THEREOF, SHALL BE HEARD AND DETERMINED, AND (II) IF
BROUGHT BY ANY OTHER PARTY TO THIS AMENDMENT, MAY BE HEARD AND DETERMINED, IN
EACH CASE, IN SUCH NEW YORK STATE COURT OR, TO THE EXTENT PERMITTED BY LAW, IN
SUCH FEDERAL COURT. NOTHING IN THIS SECTION 13 SHALL AFFECT THE RIGHT OF THE
ADMINISTRATIVE AGENT OR ANY OTHER CREDIT PARTY TO BRING ANY ACTION OR PROCEEDING
AGAINST THE BORROWER, THE BUYER, THE RELEASED ORIGINATOR, ANY REMAINING
ORIGINATOR OR THE SERVICER OR ANY OF THEIR RESPECTIVE PROPERTY IN THE COURTS OF
OTHER JURISDICTIONS. EACH OF THE BORROWER, THE BUYER, THE RELEASED ORIGINATOR,
EACH REMAINING ORIGINATOR AND THE SERVICER HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT IT MAY EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO
THE MAINTENANCE OF SUCH ACTION OR PROCEEDING. THE PARTIES HERETO AGREE THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.
SECTION 14.Section Headings. The various headings of this Amendment are included
for convenience only and shall not affect the meaning or interpretation of this
Amendment, the Purchase and Sale Agreement or any provision hereof or thereof.
[Signature pages follow]



6






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Amendment by their
duly authorized officers as of the date first above written.
        


SYNEOS HEALTH, LLC,
as the Servicer and as a Remaining Originator




By: /s/ Jason Meggs 
Name: Jason Meggs
Title: Chief Financial Officer




INVENTIV HEALTH CLINICAL, LLC,
as a Released Originator




By: /s/ Robert Parks 
Name: Robert Parks
Title: Treasurer




INVENTIV COMMERCIAL SERVICES, LLC,
as a Remaining Originator




By: /s/ Jason Meggs 
Name: Jason Meggs
Title: Manager































736072540 18569090
S-1
Omnibus Amendment






--------------------------------------------------------------------------------



SYNEOS HEALTH RECEIVABLES LLC,
as the Buyer and the Borrower


By: /s/ Robert Parks 
Name: Robert Parks
Title: President









736072540 18569090
S-2
Omnibus Amendment






--------------------------------------------------------------------------------



PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent


By: /s/ Christopher Blaney____________________
Name: Christopher Blaney
Title: Senior Vice President






PNC BANK, NATIONAL ASSOCIATION,
as a Lender


By: /s/ Christopher Blaney____________________
Name: Christopher Blaney
Title: Senior Vice President


736072540 18569090
S-3
Omnibus Amendment






--------------------------------------------------------------------------------



        Schedule I


LIST AND LOCATION OF EACH ORIGINATOR





OriginatorLocationSyneos Health, LLCDelawareinVentiv Commercial Services, LLCNew
Jersey









736072540 18569090
Schedule I-1
Purchase and Sale Agreement




--------------------------------------------------------------------------------



Schedule II


LOCATION OF BOOKS AND RECORDS OF ORIGINATORS



OriginatorLocation of Books and RecordsSyneos Health, LLC1030 Sync Street,
Morrisville, NC 27560inVentiv Commercial Services, LLC1030 Sync Street,
Morrisville, NC 27560





736072540 18569090
Schedule II-1
Purchase and Sale Agreement




--------------------------------------------------------------------------------



Schedule III
TRADE NAMES
Syneos Health, LLC
Syneos Health, LLC was formerly known as INC Research, LLC
Syneos Health has been used as a trade name since January 4, 2018.
Syneos Health, LLC has qualified to do business in the State of California under
the name “Integrated Neurosciences Consortium, LLC”.
inVentiv Commercial Services, LLC
Syneos Health has been used as a trade name since January 4, 2018.

        Schedule III-1 Purchase and Sale Agreement
736072540 18569090

--------------------------------------------------------------------------------



Schedule IV
NOTICE ADDRESSES
If to Syneos Health, LLC:


Syneos Health, LLC
c/o Syneos Health, Inc.
1030 Sync Street
Morrisville, NC 27560
Attention:  General Counsel


with a copy to:


Latham & Watkins LLP
885 Third Avenue
New York, NY 10022-4834
Attention: Graeme P. Smyth




If to inVentiv Commercial Services, LLC:


inVentiv Commercial Services, LLC
c/o Syneos Health, Inc.
1030 Sync Street
Morrisville, NC 27560
Attention:  General Counsel


with a copy to:


Latham & Watkins LLP
885 Third Avenue
New York, NY 10022-4834
Attention: Graeme P. Smyth





736072540 18569090
Schedule IV-1
Purchase and Sale Agreement


